We have again examined the bill of exception relating to complaint that the jury discussed the failure of appellant to testify. Nine jurors testified that no reference to or discussion of such fact occurred. If we construe their evidence to mean only that they heard no such reference it would leave only three jurors who might have heard it. The evidence of the foreman was to the effect that some one mentioned it and he immediately stopped any further talk about it. It seems plain that any such reference was casual only. See Freeman v. State, 118 Tex.Crim. Rep., 39 S.W.2d 895, and cases cited in opinion on rehearing.
The other complaint is that the jury referred to the fact that appellant upon a prior trial had received the death penalty. There is not the semblance of support to the suggestion that such fact was referred to or discussed by the jury after receiving the case for deliberation. While the jury was being selected and after three or four jurors had been chosen and sworn, one of them said he had heard that appellant had been tried before and given the death penalty. It does not appear that the matter was discussed among the three or four jurors who had already been selected. During the trial it was made known to the jury by questions to witnesses that there had been a prior trial. No questions were asked of prospective jurors to ascertain whether they knew of the former trial, or the result thereof. The first ballot of the jury was unanimous as to appellant's guilt. On the first ballot as to penalty eleven voted for death and one for life imprisonment. It seems clear that the death penalty was inflicted because of the facts and not by reason of the incident that one juror told two or three others what he had heard about the result of a former trial. The facts warranted the punishment assessed. We have frequently approved the principle announced in the quotation from Smith v. State, 52 Tex.Crim. Rep., 106 S.W. 1161, which is copied in our original opinion. In addition to the cases noted in said opinion we refer to the more recent cases of Heidengsfelder v. State, 128 Tex.Crim. Rep.,  81 S.W.2d 510; Lilly v. State, 130 Tex.Crim. Rep.,  95 S.W.2d 701; Graham v. State, 123 Tex.Crim. Rep.,  57 S.W.2d 850.
Being unable to see that either of the incidents complained of could under the facts have possibly prejudiced appellant's case, the motion for rehearing is overruled. *Page 270